DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-13, 15-16, 18-23 are allowed.


Relevant Prior Art
During the Office Action filed on March 10, 2022, the Office submitted pertinent prior that included the teachings of U.S. Patent No. 8,319,567 by Audy. Meanwhile, an updated search in response to the communication filed on May 23, 2022 suggests prior art that is believed to be pertinent and are incorporated herein. 

That/these particular reference(s) is/are as follows: 

Pertinent prior art for the instant application is U.S. Patent No. 6,442,407 of Bauer et al. which discloses a control unit switches off a reference clock for all the coupled processors when the core clock and interface clock are switched off. When all the processors for which the control unit selects the operating mode by switching on/off sub-blocks are not needed, also the oscillator which produces the reference clock may be switched off. The supply clocks are recovered from the reference clock which supply clocks are switched on/off for the individual sub-blocks by the control unit. More particularly, when sub-blocks are switched off, a distinction may be made between the two operating modes, the stop mode and sleep mode of the processors, the sleep mode being characterized in that, additionally, it is also permitted to switch off the reference clock.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov